in\

FILEn

UNHED srATEs DISTRICT coURT JUN - 6 3913
FoR THE DISTRICT oF CoLUMBIA clerk U s D. t
l . _ ls ___
Bankrupt¢y C;'J'\_Tt§nd

TED A. KLAUDT, )
)

Piainrirf, )

)

v ) Civil Action N0. 13-0636

)

sTATE or soUTH DAKorA, er az., )
)

Defendants. )

MEMoRANDUM oPlNloN

This matter is before the court on review of the plaintiff s application to proceed in forma
pauperis and his pro se civil complaint. The court will grant the application and dismiss the

complaint.

The plaintiff "was charged in Hughes County[, South Dakota] with four counts of second
degree rape through use of force or coercion . . . . Ultimately, the jury convicted [him] on all
four counts." State v. Klaua’t, 772 N.W. 2d ll7, 121 (S.D. 2009) (footnote omitted). "He was
sentenced to four consecutive, eleven-year terms in the penitentiary." Id. (footnote omitted).
According to the plaintiff, "the State of South Dakota used a Selective Prosecution against him,
and . . . the Defendant’s [sic] are continuing to hold [him] as a Prisoner of War (P.O.W.)."
Compl. at 3-4. Notwithstanding his "numerous attempts to remedy his unlawful incarceration,"
the defendants have not responded to his demands. ]d. at 4; see ia’. at 2-3. Among other relief,

the plaintiff demands his release from custody and compensation of "$l .6 (one million six

hundred thousand dollars) per day for each day he has been incarcerated since August 26, 2008,

more or less $584.0 million per year, more or less $2.5 billion." Compl. at 5.

Because the success of the plaintiff s claims necessarily would void his conviction, the
plaintiff cannot recover monetary damages without first showing that the convictions have been
invalidated either by "revers[al] on direct appeal, expunge[ment] by executive order, . . . or . . . a
federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87
(l994). The plaintiffs criminal convictions have been affirmed on direct appeal, see Klaudt,
772 N.W. 2d. at 118, and his petition for a writ of habeas corpus has been denied, see Klaudt v.
Dooley, N0. l()-4()9l, 2010 WL 5391571 (D.S.D. Dec. 22, 20l0). The plaintiff has not shown
that his convictions have been invalidated, and, therefore, he fails to state a claim upon which
relief can be granted. Accordingly, the court will dismiss the complaint. See 28 U.S.C. §§

l9l5(e)(2)(B)(ii), l9l5A(b)(l). An Order accompanies this Memorandum Opinion.

w mm

Uvnited States District Judge

DATE; !§\5 \\ \EJ